DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's traversal of the restriction/election requirement mailed on 02/02/2022 has been acknowledged and found persuasive; the restriction has been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 25 recites “the other side of the fixed base”; there is lack of antecedent basis for this limitation in the claims. 
Claim 1 line 35 recites “the other side of the moving base”; there is lack of antecedent basis for this limitation in the claims. 
Claim 1 line 35 recites “a central part of the moving base and rotatably assembled inside the pair of C-shaped steel beams” does applicant mean “assembled between [inside] the pair of C-shaped steel beams”
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of climbing rails (30) are assembled to move up and down with a shoe (300)” and “a hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be mostly narrative in form. Limitations such as “a shoe (300) provided on a structure by being attached to an outer surface of the structure to pour concrete to an upper part of the cage”, “a frame (10) provided to have a height, a depth, and a width” (how is an element to provide dimensions?), “corresponding to one floor or more floors of the structure to be built”, and “a protruding part (221) is being locked (as in the action of being locked is clamed) by the shoe (300)”; above are non-limiting examples makes it indefinite as to what is being positively claimed and what is being claimed in intended use form. 
Claim 1, line 5 recites “a pair of climbing rails (30) are assembled to move up and down with a shoe (300)”; indefiniteness arises because the pair of climbing rails (30) appear to move with respect to the shoe 300 (best shown in fig. 6), not with it; note that 300 is anchored to the wall and is not movable.
Claim 1, line 5 recites “a shoe (300) provided on a structure”; in this case it is not clear if “a structure” is positively recites and required by the claim or not. 
Claim 1 line 14 recites “a perforated scaffold”; it is not clear if this is in addition to or the same as “working scaffold” recited in line 12; since although referred to with different numerals they both appear to be the same scaffold as shown in fig. 7 & 8.
Claim 1 lines 14-16 recites “which is provided inside the frame (10) and has a protruding hole (271) protruding by bending an edge part of a hole (not shown) to the top thereof”; indefiniteness arises because it is not clear how a hole can be protruding, and how a hole or an edge part of a hole can bend? And how is it bent to the top of an element. Please note that in the above recitation the terms “which is provided” and “the top thereof” are not clear as to which elements they are referring to. Finally, the phrase “by bending” appears to be a method step; applicant is reminded that method steps cannot be recited in an apparatus claim.  
Claim 1 line 17 recites “a climbing rail (30) assembled to one side of the frame (10) and assembled in a sliding movable form with the shoe (300)”; firstly, is “a climbing rail” in line 17 one of the “pair of climbing rails” established in line 4? Secondly, it is not clear what “assembled to one side of the frame” means; is it assembled at, on, adjacent, around, or in other relationship to the frame. Finally, the phrase “and assembled in a sliding movable form with the shoe (300)” carries the same issue as above where 300 is fixed and does not appear to move. 
The claims in their entirety needs to be revised for their narrative form, clarity issues and issues similar to what is described above.
Dependent claims are rejected since they depend from a rejected claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        


/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634